       Case 3:19-cr-04463-CAB Document 32 Filed 03/11/21 PageID.50 Page 1 of 1




1
2
3
4
5
6
7                          UNITED STATES DISTRICT COURT
8                       SOUTHERN DISTRICT OF CALIFORNIA
9                     (HONORABLE CATHY ANN BENCIVENGO)
10
11   UNITED STATES OF AMERICA,            Case No. 19-cr-04463-CAB
12
                  Plaintiff,
13                                        ORDER GRANTING MOTION
           v.                             AND JUDGMENT
14                                        DISMISSING INFORMATION
15   IGNACIO RUIZ NUNEZ,
16                Defendant.
17
18
19
          Upon joint motion of the parties, and good cause appearing, the Court
20
     GRANTS the motion, and DISMISSES the Information [Dkt. No. 13] without
21
     prejudice. An Abstract of Order will be issued for the release of the defendant
22
     forthwith.
23
          IT IS SO ORDERED.
24
25
          DATED: 3/11/2021
26                                           HON. CATHY ANN BENCIVENGO
                                             United States District Judge
27
28


30
